Citation Nr: 1110049	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-14 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an increased rating for service-connected right knee arthritis, currently evaluated 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected left knee arthritis, currently evaluated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to March 1970.  He is the recipient of the Purple Heart.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of September 2004 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

In a December 2000 decision, the Board denied the Veteran's service-connection claim for a low back disability.  The Veteran did not appeal this decision to the Court of Appeals for Veterans Claims (the Court), and it became final.  In March 2004, the Veteran filed a request to reopen this previously-denied claim.  This request was denied by the RO in the above-referenced September 2004 rating decision.  The Veteran disagreed with this decision and perfected an appeal as to that issue.

In March 2003, the RO awarded the Veteran service-connection for traumatic arthritis of each knee; two separate 10 percent ratings were assigned, effective July 11, 2002.  In May 2006, the Veteran filed claims for increased ratings greater than 10 percent as to each knee disability.  The RO denied both claims in the above-referenced April 2007 rating decision.  The Veteran disagreed and perfected an appeal as to both issues. 

In a July 2009 decision, the Board denied the Veteran's request to reopen his previously-denied low back service-connection claim, as well as his right and left knee increased rating claims.  The Veteran appealed this decision to the Court.  A February 2010 Joint Motion for a Partial Remand to the Board was filed as to these issues, which the Court granted in March 2010.  The Veteran's claims file has been returned to the Board for readjudication.

Issues not on appeal

In its July 2009 decision, the Board also denied the Veteran's claims of entitlement to earlier effective dates for the award of service connection for a left inguinal hernia, and the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU) respectively.  In addition, the Board denied the Veteran's claim of entitlement to an automobile and adaptive equipment allowance.  The February 2010 Joint Motion specifically indicated that the parties did not wish to disturb these determinations.  See the February 2010 Joint Motion, page 2.  Accordingly, the Board's July 2009 decision as to these issues is final.    See 38 C.F.R. § 20.1100 (2010).

Remanded issues

As discussed immediately below, the Board is reopening the Veteran's service-connection claim for a low back disability based on the submission of new and material evidence.  The Veteran's reopened low back claim, as well as his right and left knee increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2000, the Board denied the Veteran's service-connection claim for a low back disability.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to the Board's December 2000 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The December 2000 Board decision which denied the Veteran's service-connection claim for a low back disability is final.  38 C.F.R. § 20.1100 (2010).

2.  Since the Board's December 2000 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a low back disability.  Therefore, the claim is reopened.      38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claim.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006);  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claim, the Board finds that further discussion of VCAA is not required with respect to the claims to reopen.  Any error in the duties to notify him of the evidence necessary to substantiate his application to reopen, and to assist him in the development of his claim to reopen is harmless.  


Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's original service-connection claim for a low back disability was denied by the Board in a December 2000.  The Veteran did not appeal this decision, and it became final.  38 C.F.R. § 20.1100 (2010).

In essence, the Board denied the Veteran's claim in December 2000 because the evidence of record at the time failed to demonstrate that the Veteran injured his back in service, or that his current low back disability is related to any in-service injury or disease.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after December 2000] evidence bears directly and substantially upon these matters.

As noted above, the Board denied the Veteran's request to reopen this claim in a recent July 2009 decision.  However, the February 2010 Joint Motion indicated that the Board's statements of reasons and bases in its July 2009 decision not to reopen the claim were inadequate.  More specifically, the Joint Motion noted that the Board failed to discuss the probative value of pertinent, and potentially favorable evidence of record-namely, the lay testimony of two fellow service members, W.V. and S.K., submitted in December 2006.  See the February 2010 Joint Motion, pages 8 and 9.  The Court remanded the claim for compliance with the February 2010 Joint Motion instructions.  See the March 3, 2010 Court Order.

Prior to the December 2000 Board decision, the Veteran asserted that he injured his back in Vietnam after receiving shrapnel wounds and being blown backward into a bunker striking his coccyx.  The Veteran now appears to assert that he injured his back in service in different ways, namely from jumping out of helicopters, over dykes and waterways, and falling on uneven and wet terrain.  In support of these assertions, the Veteran has submitted a statement from fellow service member W.V., who indicated that in both his and the Veteran's unit, soldiers were required to jump out of helicopters and across canals sometimes ten feet wide.  W.V. also indicated that many squad members would fall on their tail bone on the hard dry clay of the Mekong Delta.  Significantly, W.V. specifically stated that the Veteran had "fallen on his back while on these operations suffering blunt trauma to the spine."  See the December 2006 statement of W.V.

Additionally, a medic from the Veteran's unit, S.K., also submitted a statement in December 2006 indicating that a typical day would involve "jumping over dykes or wading through canals or waterways with your equipment attached routinely causing aggravation and minor injuries to muscle and joints.  [The] [m]ost affected joints were your hips, knees, ankles and lower back . . . .  [The Veteran] . . . participated in these types of operations while serving in Viet Nam."  See the December 2006 statement of S.K.  

Finally, the Veteran submitted a recent medical opinion from Dr. B.C.C., who in August 2009 indicated that the Veteran suffers from chronic lumbar pain, and that "[i]t is very possible that his backward falls out of helicopters while in "eagle flight" assaults during military service contributed to his current condition."         See the August 17, 2009 statement from Dr. B.C.C.  

The Board finds that the above-referenced lay and medical evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the lay and medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.         See Justus, supra.  

This new evidence relates to unestablished facts necessary to substantiate the Veteran's low back service-connection claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for a low back disability.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the low back claim may be adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.  To that extent only, the appeal is allowed.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim for a low back disability, and his increased rating claims for his service-connected right and left knee disabilities, must be remanded for further evidentiary development.  

With respect to the Veteran's service-connection claim for a low back disability, it is undisputed that the Veteran currently has a chronic lumbar strain and degenerative disc disease of the lumbar spine.  See the Veteran's January 2000 VA examiner's report, page 2.  

It is also undisputed that the Veteran is a veteran of combat, and was awarded the Purple Heart for being wounded in action during the Vietnam War.  The law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b);    see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

In this connection, the Board finds no reason to disbelieve the Veteran's lay assertions that he sustained injuries to his back during combat operations during the Vietnam war in the manners he has described [i.e., being blown backward from a shrapnel blast, jumping from helicopters, or falling on treacherous terrain].  

Crucially however, open questions remain relating to the Veteran's low back disability claim that must be answered before the Board can make an informed decision on the issue currently on appeal.  In particular, although the Veteran contends that he has had back problems since his separation from service, there is medical evidence of record dated in April 2000 that specifically notes the Veteran's complaint of back pain with onset in 1994.  See the April 18, 2000 private report from the P.O.G.  Additionally, for those medical professionals who were informed of the Veteran's in-service injuries to his back, they offered only speculation as to any possible relationship between the Veteran's current disability and his in-service injuries.  See, e.g., the May 1996 opinion of Dr. S.E.M. [indicating there is "perhaps a remote possibility that this could be in some way connected]; see also the August 2009 opinion of Dr. B.C.C. [indicating it was "very possible that [the Veteran's] backward falls out of helicopters . . . during military service contributed to his current condition"].  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.         See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Based on the inconclusive and, in some cases, inconsistent evidence of record, the Board believes an updated VA physical examination is necessary in this case to assess the current nature and etiology of the Veteran's low back disability before an informed decision can be made.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Similarly, with respect to the Veteran's increased rating claims for his right and left knee disabilities, the Board also believes a current VA physical examination should be scheduled.   Indeed, the Veteran's last examination of his knee disabilities took place almost four years ago in June 2007.  A more recent assessment is therefore necessary to adequately evaluate the current state of the Veteran's knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ["Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination"].




	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his low back and right and left knee disabilities.  The VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then arrange for the Veteran to undergo a physical examination to determine the nature and etiology of his low back disability.  The Veteran's claims folders should be forwarded to the examiner for review in conjunction with the examination.  

After examining the Veteran, and reviewing the Veteran's claims folder and a copy of this REMAND, the examiner should:

a)  Identify any low back disability that is currently manifested.

b)  For each low back disability identified, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to his in-service low back or tailbone injuries sustained during combat operations in the Vietnam War.  For the purposes of this opinion, the examiner should accept as true the Veteran's lay assertions of in-service injury.

The examiner should provide a rationale for all opinions rendered.  If the examiner is unable to provide the requested opinion(s), he or should provide a rationale for why such opinion could not be provided.  

3.  VBA should also arrange for the Veteran to undergo a physical examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The examiner should review the Veteran's claims folder, and upon examination, assess whether instability or subluxation exits in either knee, and document the Veteran's full ranges of motion.  The examiner should also describe any functional impairment that might exist due to pain, including excess fatigue, weakness, and incoordination.  A report should be prepared and associated with the Veteran's VA claims folder.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim, and increased rating claims on both a schedular and extraschedular basis.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


